          Case 2:11-cr-00064-APG-CWH Document 407 Filed 05/20/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                              Case No.: 2:11-cr-00064-APG-CWH

 4           Plaintiff                                  Order Denying Motion to Modify BOP
                                                                 Recommendation
 5 v.
                                                                     [ECF No. 403]
 6 DAVID DAMANTE,

 7           Defendant

 8          Defendant David Damante has repeatedly violated the conditions of his supervised

 9 release, resulting in repeated revocations of supervision and re-incarceration. When I last

10 sentenced him in December 2019, I recommended that the Bureau of Prisons allow him to serve

11 his time at a facility in Tucson. ECF No. 399. Despite that recommendation, Mr. Damante is

12 now housed at the Lompoc Federal Correctional Complex. Lompoc has had a significant

13 number of positive tests for COVID-19. Thus, Mr. Damante now requests that I modify his

14 Judgment and recommend that he be permitted to “serve the remainder of his sentence on the

15 maximum time on community confinement . . . and the maximum time on home confinement.”

16 ECF No. 403 at 3:6-8.1 The government opposes.

17            I see no merit or benefit in modifying my recommendation. The Bureau of Prisons has

18 sole authority to designate the place of imprisonment and move inmates around its system. 18

19 U.S.C. § 3621(b). While I can make a recommendation, the Bureau can ignore it based upon the

20 factors in § 3621(b). Indeed, the Bureau has ignored my prior recommendation regarding Mr.

21 Damante, and there is no reason to believe it will honor a new recommendation, especially in this

22
     1
      Mr. Damante’s motion was filed on May 12, 2020. ECF No. 403. I presume it was authorized
23
     by Mr. Damante and is accurate, although his counsel acknowledges that he has had no contact
     with Mr. Damante since mid-April. ECF No. 406 at 3 n.6.
          Case 2:11-cr-00064-APG-CWH Document 407 Filed 05/20/20 Page 2 of 2



 1 pandemic environment. Further, transferring Mr. Damante to community confinement or home

 2 detention could spread the virus further if he is carrying it.2 The Bureau is in a better position

 3 than I to determine the appropriate place to house Mr. Damante based on a variety of factors. I

 4 am loathe to interfere with its decision-making in this instance.

 5          I THEREFORE ORDER that Mr. Damante’s motion (ECF No. 403) is denied.

 6          DATED this 20th day of May, 2020.

 7

 8
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     2
       And given Mr. Damante’s many prior violations of supervised release conditions, there is no
23
     reason to believe he will comply with future directions to self-isolate or remain on home
     detention.

                                                     2
